RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 
This application has been assigned to a different primary examiner and art unit.
Claim status
Claims 1-20 are pending.  No claims are canceled.

Restriction/election
Applicant’s group election with traverse in the 11/4/2021 reply is acknowledged.  
Applicant timely traversed the 10/18/2021 restriction requirement.  Traversal is on the grounds of: implicated classification symbols, independent claim scope and use of the inventions.  These arguments are not found persuasive.  There is extensive art in the top level classifications of Cl2Q and Gl6B.  More particularly, Groups II and III, but not Group I, recite "a validation phase for planting and/or testing" and "a further iteration of a cultivation and testing phase of a breeding pipeline and/or to a validation phase of the breeding pipeline" respectively.  The 10/18/2021 requirement is deemed proper, and the requirement is made final with the election of Group I.   
Groups II-III claims 11-20 are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b).
Additionally, the following, new species restriction applies.

Species restriction
This application contains claims directed to patentably distinct species as enumerated below.
Election A: species of method for identifying a set of hybrids
Claims 4 and 6-9 recite distinct species.  
Claims 1-3, 5 and 10 are generic to this election.


Species A.i based on maximization of the recited conditions as recited in claim 4 (i.e. withdraw claims 6-9) or 
Species A.ii based on the set identification algorithm as recited in claims 6-9 (i.e. withdraw claim 4). 

The species are distinct because each species involves a distinct application of the claimed process.  In addition, based on the current record, the species are not obvious variants of each other.
There is a search and/or examination burden for these patentably distinct species for the following reasons:  the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) and the species have separate status in the art in view of their divergent subject matter.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirements herein must include:
election A of one species among A.i or A.ii, as described above, even though the requirement may be traversed (37 CFR 1.143).

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must 
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Examiner comment regarding restriction
In the case of species election, upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  


Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631